DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 16/729415, attorney docket 2017-2475/24061.3656US02. Application is assigned an effective filing date of 11/29/2017 based on provisional application 62,591,895, and applicant is Taiwan Semiconductor Manufacturing Co., LTD.   Claims 1-20 are pending and are considered below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1, 11 and 17, the prior art of record does not teach or make obvious a method of forming a finFET multi-gate device comprising forming a gate stack in a trench over a plurality of fins that comprising tantalum titanium nitride, a titanium aluminum nitride and a second tantalum titanium nitride and a fill metal while simultaneously forming a second gate stack in a second trench over a second plurality  of fins and separated from the first plurality of fins by an STI and the second gate stack consisting of tantalum titanium nitride and titanium aluminum nitride.
Claims 2-10, 12-16 and 18-20 depend from allowed claims and include the same novel method steps
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893